
	

113 HR 2433 IH: Stem Cell Research Advancement Act of 2013
U.S. House of Representatives
2013-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2433
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2013
			Ms. DeGette (for
			 herself and Mr. Dent) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for
		  human stem cell research, including human embryonic stem cell research, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stem Cell Research Advancement Act of
			 2013.
		2.FindingsThe Congress finds as follows:
			(1)On March 9, 2009,
			 President Barack Obama issued Executive Order 13505, entitled Removing
			 Barriers to Responsible Scientific Research Involving Human Stem
			 Cells.
			(2)On July 7, 2009,
			 the National Institutes of Health issued guidelines on human stem cell
			 research.
			(3)The scientific
			 field of stem cell research is continually advancing.
			3.Human stem cell
			 researchPart H of title IV of
			 the Public Health Service Act (42
			 U.S.C. 289 et seq.) is amended by inserting after section 498D the
			 following:
			
				498E.Human stem
				cell research
					(a)In
				generalNotwithstanding any other provision of law, the Secretary
				shall conduct and support research that utilizes human stem cells, including
				human embryonic stem cells.
					(b)EligibilityTo
				be eligible for use in research under subsection (a), human embryonic stem
				cells must have been derived from cells from human embryos that—
						(1)were created using
				in vitro fertilization for reproductive purposes and are no longer needed for
				those purposes; and
						(2)were donated by
				the individuals who sought reproductive treatment with written and voluntary
				informed consent for the embryos to be used for research purposes and without
				receiving any financial or other inducements to make the donation.
						498F.GuidelinesThe Secretary, in consultation with the
				Director of NIH, shall—
					(1)maintain
				guidelines applicable to the conduct or support of human stem cell research by
				the Department of Health and Human Services;
					(2)review such
				guidelines not less than every 3 years; and
					(3)update such
				guidelines as scientifically warranted.
					498G.Prohibition
				against funding for human cloning
					(a)ProhibitionThe
				Secretary shall not use any funds for the conduct or support of human
				cloning.
					(b)GuidelinesThe
				Secretary shall update the guidelines maintained under section 498F for
				consistency with subsection (a).
					(c)DefinitionsIn
				this section, the term human cloning means the implantation of the
				product of transferring the nuclear material of a human somatic cell into an
				egg cell from which the nuclear material has been removed or rendered inert
				into a uterus or the functional equivalent of a
				uterus.
					.
		4.Reporting
			 requirementsSection 403(a)(5)
			 of the Public Health Service Act (42 U.S.C. 283(a)(5)) is amended—
			(1)by redesignating
			 subparagraph (L) as (M); and
			(2)by inserting after
			 subparagraph (K) the following:
				
					(L)Human stem
				cells.
					.
			
